internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------ ---------------------- --------------------------------- attention ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-112389-04 date date ein ---------------- legend employer ----------------------------------------------------------------------------------- plan ----------------------------------------------------------------------------------------------------------- ------------------ trust ---------------------------------------------------------------------------------------------------------- ------------------------- x ---------- dear ------------------- by your authorized representative requesting a ruling that the sixth amendment restating the plan and the first amendment restating the trust constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code it is represented that employer is a political_subdivision of the state of x and is an employer that is a state or local governmental entity as described in sec_457 favorable ruling on the status of the plan as amended the prior ruling employer subsequently amended the plan effective date to change the terms under which participants may change investment options to comply with the regulations published in the federal_register on date fr employer adopted a sixth amendment to the plan that amended and restated the plan effective date this is in response to a letter dated date submitted on your behalf in a letter dated date the internal_revenue_service issued a the plan permits payment of plan benefits upon severance of employment the employer established the plan in for the benefit of eligible employees only executive employees may participate in the plan under the plan a participant may defer compensation by filing a salary deferral agreement that shall take effect on the first payday of the first calendar month following its filing with the employer if it is filed on or before the 15th calendar day of the preceding month otherwise an agreement filed after the 15th day of a calendar month shall be effective on the first regular payday of the second following month provided however that a new eligible_participant may defer compensation payable in the calendar month during which he or she first becomes an eligible_participant if an agreement is entered into on or before the first day on which the eligible_participant performs services for the employer the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before normal_retirement_age under the plan the plan also provides for a catch-up contribution for individuals age or older the amounts that may be deferred under the annual maximum limitation and the catch- up provisions are within the limitations set out in sec_457 of the code death or an unforeseeable_emergency plan benefits will be paid out in annual installments over a period of one to ten years the participant may designate the period of years for payout of the annual installments the manner and time of benefits must meet the distribution_requirements of sec_401 and sec_457 of the code the plan allows segregation of accounts on behalf of and payments to an ex- spouse or an ex-spouse's beneficiary pursuant to a court order the plan provides that no distribution may be made to an ex-spouse or an ex-spouse's beneficiary that may violate sec_457 of the code provision permitting an in-service distribution of dollar_figure or less from a participant's account provided that the total amount payable to the participant under the plan does not exceed the dollar limit under sec_411 currently dollar_figure the participant had not previously received an in-service distribution of the total payable to him or her under the plan no amount had been deferred under the plan for the participant during the two-year period ending on the date of such in-service distribution and the participant has elected to receive the distribution the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the plan the trust under the plan was established pursuant to a written_agreement that is represented to be a valid trust under the laws of state x the plan further provides that all amounts of compensation deferred pursuant to the plan in accordance with sec_457 of the code includes a the rights of any participant or any other person to payments pursuant to the sec_457 provides that in the case of a participant in an eligible deferred plan are not subject in any manner to anticipation assignment pledge or charge in whole or in part either directly or by operation of law or otherwise including but without limitation execution levy garnishment attachment pledge bankruptcy or in any other manner but excluding devolution by death or mental incompetency or assignment by reason of divorce or legal_separation from his or her spouse the terms of the trust make it impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary meet the distribution_requirements of sec_457 the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax- deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan sec_457 prescribes that an eligible_deferred_compensation_plan must sec_457 provides that the total amount payable to a participant under sec_1_457-6 of the income_tax regulations define an unforeseeable sec_457 provides that a plan maintained by an eligible governmental the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if -- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option emergency as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent as defined in sec_152 loss of the participant's or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 under the terms of the plan and trust the trustee must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period based upon the provisions of the sixth amendment that restates the plan and the trust summarized above and provided that the plan is amended as stated in the letter submitted by your authorized representative dated date we conclude as follows plan as defined in sec_457 of the code sec_457 provides that a_trust described in sec_457 shall be the plan along with the trust constitutes an eligible deferred_compensation the plan is not an ineligible plan described in sec_457 and the trust established under the plan is treated under sec_457 a sec_2 amounts of compensation previously deferred or in the future deferred by a plan participant in accordance with the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid from the plan’s trust to the plan participant exempt from federal income_taxation pursuant to sec_501 and the trustee is eligible to serve as the trustee of the trust established under the plan pursuant to sec_457 federal_income_tax consequences of the plan or the trust under any other provision of the code if the plan or the trust is significantly modified the ruling will not necessarily remain applicable submitted on date sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to employer and applies only to the plan and trust except as specifically ruled upon above no opinion is expressed as to the sincerely robert d patchell branch chief qualified_plans branch office of division counsel associate chief_counsel tax exempt government entities copy of this letter for sec_6110 purposes enclosure cc -----------------------
